March 1, 2016 THE DREYFUS/LAUREL FUNDS, INC. - GENERAL AMT-FREE MUNICIPAL MONEY MARKET FUND CLASS A SHARES CLASS R SHARES - GENERAL TREASURY AND AGENCY MONEY MARKET FUND CLASS A SHARES CLASS R SHARES Supplement to Summary Prospectus and Statutory Prospectus dated March 1, 2016 The following changes will take effect on or about April 15, 2016 (the Effective Date) Applicable to General AMT-Free Municipal Money Market Fund  Class R shares: The Board of Directors of The Dreyfus/Laurel Funds, Inc. (the Company) has approved the conversion of Class R shares of General AMT-Free Municipal Money Market Fund, a series of the Company, into Dreyfus Class shares of General AMT-Free Municipal Money Market Fund, on the Effective Date. On the Effective Date, holders of Class R shares of General AMT-Free Municipal Money Market Fund will receive Dreyfus Class shares of General AMT-Free Municipal Money Market Fund having an aggregate net asset value equal to the aggregate net asset value of the shareholders Class R shares. Thereafter, General AMT-Free Municipal Money Market Fund will no longer offer Class R shares, and Class R shares will be terminated as a separately designated class of General AMT-Free Municipal Money Market Fund. The conversion will not be a taxable event for federal income tax purposes. Applicable to General Treasury and Agency Money Market Fund  Class R shares: On the Effective Date, the Class R shares of General Treasury and Agency Money Market Fund will be redesignated as Dreyfus Class shares. All references in the summary and statutory prospectuses to Class R shares of the fund shall be deemed to be Dreyfus Class shares. The following will replace the first sentence of the first paragraph in Purchase and Sale of Fund Shares in the summary prospectus and in Fund Summary  Purchase and Sale of Fund Shares in the statutory prospectus: In general, for Dreyfus Class shares, the funds minimum initial investment is $10,000 and the minimum subsequent investment is $100. For Class A shares, the minimum initial investment is $2,500 and the minimum subsequent investment is $100. LMMK
